In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-18-00378-CV

WISE COUNTY, TEXAS;                         §    On Appeal from the 271st District
COMMISSIONERS COURT OF WISE                      Court
COUNTY, TEXAS; AND DANNY WHITE,
COUNTY COMMISSIONER, PRECINCT               §    of Wise County (CV18-06-475)
ONE, WISE COUNTY, TEXAS,
Appellants
                                            §    August 8, 2019
V.

KATHERINE MASTROPIERO, Appellee             §    Opinion by Justice Birdwell

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that Appellants shall pay all of the costs of this appeal, for

which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Wade Birdwell
                                          Justice Wade Birdwell